Exhibit 10.73

APPENDIX A

Australia

MSC.Software Corporation 2006 Performance Incentive Plan

Stock Unit Award Agreement for Non-U.S. Employees

Stock Units Payable Only in Shares

Notwithstanding any discretion contained in the Plan, or any provision in the
Agreement to the contrary, Stock Units granted to Participants in Australia
shall be paid in shares of Common Stock only and do not provide any right for
the Participant to receive a cash payment.

Exchange Control Reporting

Exchange control reporting is required for cash transactions exceeding A$10,000
and international fund transfers. The Australian bank assisting with the
transactions will file the report for the Participant. If there is no Australian
bank involved in the transfer, the Participant will have to file the report him
or herself.

Securities Law Information

If the Participant acquires shares of the Corporation’s Common Stock under the
Plan and the Participant offers his or her shares of Common Stock for sale to a
person or entity resident of Australia, the Participant’s offer may be subject
to disclosure requirements under Australian law. The Participant should obtain
legal advice on his or her disclosure obligations prior to making any such
offer.



--------------------------------------------------------------------------------

APPENDIX A

Brazil

MSC.Software Corporation 2006 Performance Incentive Plan

Stock Unit Award Agreement for Non-U.S. Employees

Exchange Control Reporting

The Participant acknowledges and understands that Participants resident or
domiciled in Brazil must submit annually a declaration of assets and rights held
outside of Brazil to the Central Bank, if the aggregate value of the
Participant’s assets and rights exceeds US$100,000. Assets and rights that must
be reported include: (i) bank deposits; (ii) loans; (iii) financing
transactions; (iv) leases; (v) direct investments; (vi) portfolio investments,
including shares of Common Stock acquired upon vesting of the Stock Units;
(vii) financial derivative investments; and (viii) other investments such as
real estate.

Intent to Comply with Law

By accepting the Award, the Participant agrees that he or she will comply with
Brazilian law when the shares of Common Stock acquired upon vesting of the Stock
Units are sold. The Participant also agrees to report and pay any and all taxes
associated with the vesting of the Stock Units and sale of any shares of Common
Stock issued when the Stock Units vest.



--------------------------------------------------------------------------------

APPENDIX A

Canada

MSC.Software Corporation 2006 Performance Incentive Plan

Stock Unit Award Agreement for Non-U.S. Employees

Stock Units Payable Only in Shares

Notwithstanding any discretion contained in the Plan, or any provision in the
Agreement to the contrary, Stock Units granted to Participants in Canada shall
be paid in shares of Common Stock only and do not provide any right for the
Participant to receive a cash payment.

Consent to Receive Information in English for Quebec Participants

The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.



--------------------------------------------------------------------------------

APPENDIX A

China

MSC.Software Corporation 2006 Performance Incentive Plan

Stock Unit Award Agreement for Non-U.S. Employees

Exchange Control Restrictions

Under exchange control regulations in China, the Participant is required to
immediately repatriate the proceeds from the sale of shares of Common Stock
issued at vesting of the Stock Units and any dividends paid on such shares of
Common Stock. To comply with such regulations, the Participant hereby consents
and agrees that any proceeds from the sale of any shares of Common Stock that
the Participant acquires pursuant to the Stock Units and any dividends paid on
such shares of Common Stock may be transferred to a special exchange control
account established by the Corporation or one of its Subsidiaries in China prior
to being delivered to the Participant. The Participant further agrees to comply
with any other requirements that may be imposed by the Corporation in the future
in order to facilitate compliance with exchange control requirements in China
which may include, but are not limited to, a requirement to maintain any shares
of Common Stock acquired pursuant to the Stock Units in an account with a
Corporation-designated broker and/or to instruct such broker to sell any shares
of Common Stock immediately upon vesting of the Stock Units or upon termination
of the Participant’s service with the Corporation and its Subsidiaries (on the
Participant’s behalf and at the Participant’s direction pursuant to this
authorization).



--------------------------------------------------------------------------------

APPENDIX A

India

MSC.Software Corporation 2006 Performance Incentive Plan

Stock Unit Award Agreement for Non-U.S. Employees

Fringe Benefit Tax

By accepting the grant of the Stock Units, the Participant consents and agrees
to assume any and all liability for fringe benefit tax that may be payable by
the Corporation and/or the Employer in connection with the Plan at the
discretion of the Company or the Employer. The Participant further understand
that the grant of the Stock Units is contingent upon the Participant’s agreement
to assume liability for fringe benefit tax payable on the Stock Units.

Further, by accepting the grant of the Stock Units, the Participant agrees that
the Corporation and/or the Employer may collect the fringe benefit tax from the
Participant by any of the means set forth in the Tax Withholding section of the
Agreement or any other reasonable method established by the Corporation. The
Participant also agrees to execute any other consents or elections required to
accomplish the foregoing, promptly upon request by the Corporation.

Exchange Control Notification

To the extent required by local law, the Participant must immediately repatriate
all proceeds resulting from the sale of shares of Common Stock issued upon
vesting of the Stock Units to India and convert the proceeds into local
currency. The Participant will receive a foreign inward remittance certificate
(“FIRC”) from the bank where the Participant deposits the foreign currency. The
Participant should maintain the FIRC as evidence of the repatriation of funds in
the event the Reserve Bank of India or the Employer requests proof of
repatriation.



--------------------------------------------------------------------------------

APPENDIX A

Italy

MSC.Software Corporation 2006 Performance Incentive Plan

Stock Unit Award Agreement for Non-U.S. Employees

Data Privacy Consent

Notwithstanding any provision of the Agreement, this section in the Appendix A
applies in regards to data privacy in Italy.

The Participant hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of personal data as
described in this section of the Appendix A by and among, as applicable, the
Employer and the Corporation and any of its Subsidiaries for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.

The Participant understands that the Employer, the Corporation and any of its
Subsidiaries may hold certain personal information about the Participant,
including, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of the Common Stock or directorships held in
the Corporation, details of the Stock Units or any other entitlement to shares
of the Corporation’s Common Stock awarded, canceled, exercised, vested, unvested
or outstanding in the Participant’s favor, for the exclusive purpose of managing
and administering the Plan (“Data”).

The Participant also understands that providing the Corporation with the
Participant’s Data is necessary for the performance of the Plan and that the
Participant’s denial to provide such Data would make it impossible for the
Corporation to perform its contractual obligations and may affect the
Participant’s ability to participate in the Plan. The Controller of personal
data processing is MSC.Software Corporation, with registered offices at 2
MacArthur Place, Santa Ana, CA 92702, United States of America, and, pursuant to
Legislative Decree no. 196/2003, its representative in Italy is MSC.Software
S.r.l., with registered offices at Via Nazionale, 74, Tavagnacco, Udine 33010,
Italy. The Participant understands that the Participant’s Data will not be
publicized, but it may be transferred to Citigroup Global Markets Inc., banks,
other financial institutions or brokers and/or their agents involved in the
management and administration of the Plan. The Participant further understands
that the Corporation and/or its Subsidiaries will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of the Participant’s participation in the Plan, and that the
Corporation and/or its Subsidiaries may each further transfer Data to third
parties assisting the Corporation in the implementation, administration and
management of the Plan, including any requisite transfer to Citigroup Global
Markets Inc., or another third party with whom the Participant may elect to
deposit any shares acquired under the Plan. Such recipients may receive,
possess, use, retain and transfer the Data in electronic or other form, for the
purposes of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that these recipients may
be located in the European Economic Area, or elsewhere, such as the United



--------------------------------------------------------------------------------

States or Asia. Should the Corporation exercise its discretion in suspending all
necessary legal obligations connected with the management and administration of
the Plan, it will delete the Participant’s Data as soon as it has accomplished
all the necessary legal obligations connected with the management and
administration of the Plan.

The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.

The processing activity, including communication, the transfer of the
Participant’s Data abroad, including outside of the European Economic Area, as
herein specified and pursuant to applicable laws and regulations, does not
require the Participant’s consent thereto as the processing is necessary to
performance of contractual obligations related to implementation, administration
and management of the Plan. The Participant understands that, pursuant to
Section 7 of the Legislative Decree no. 196/2003, the Participant has the right
to, including but not limited to, access, delete, update, ask for rectification
of the Participant’s Data and estop, for legitimate reason, the Data processing.
Furthermore, the Participant is aware that the Participant’s Data will not be
used for direct marketing purposes. In addition, the Data provided can be
reviewed and questions or complaints can be addressed by contacting the
Participant’s human resources department.

Plan Document Acknowledgment

By accepting the Stock Units, the Participant acknowledges that he or she has
received a copy of the Plan, has reviewed the Plan and the Agreement in their
entirety and fully understands and accepts all provisions of the Plan and the
Agreement, including this Appendix A.

The Participant further acknowledges that he or she has read and specifically
and expressly approves the following clauses in the Agreement: Section 4:
Continuance of Employment; Section 6: Restrictions on Transfer; Section 8:
Effect of Termination of Employment or Change in Control Event; Section 10: Tax
Withholding; Section 11: Acknowledgment of Nature of Plan and Award; Section 16:
Limitation on Participant’s Rights; Section 19: Language; Section 20: Governing
Law and Choice of Venue; Section 22: Appendix; and the Data Privacy Consent
above in this section of the Appendix A.



--------------------------------------------------------------------------------

APPENDIX A

Korea

MSC.Software Corporation 2006 Performance Incentive Plan

Stock Unit Award Agreement for Non-U.S. Employees

Exchange Control Requirements

Exchange control laws require Korean residents who realize US$500,000 or more
from the sale of shares of Common Stock acquired upon vesting of the Stock Units
to repatriate the proceeds to Korea within eighteen months of the sale.



--------------------------------------------------------------------------------

APPENDIX A

Malaysia

MSC.Software Corporation 2006 Performance Incentive Plan

Stock Unit Award Agreement for Non-U.S. Employees

Director Notification

If the Participant is a director of a Malaysian Subsidiary of the Corporation,
the Participant is subject to certain notification requirements under the
Malaysian Companies Act, 1965. Among these requirements is an obligation to
notify the Malaysian Subsidiary in writing when the Participant receives an
interest (e.g., Stock Units) in the Corporation or any related companies. In
addition, the Participant must notify the Malaysian Subsidiary when the
Participant sells shares of the Common Stock of the Corporation or any related
corporation (including when the Participant sells shares acquired under the
Plan). These notifications must be made within fourteen days of acquiring or
disposing of any interest in the Corporation or any related corporation.



--------------------------------------------------------------------------------

APPENDIX A

Netherlands

MSC.Software Corporation 2006 Performance Incentive Plan

Stock Unit Award Agreement for Non-U.S. Employees

Labor Law Acknowledgement

By accepting the Award, the Participant acknowledges that: (i) the grant is
intended as an incentive for the Participant to remain employed with the
Employer and is not intended as remuneration for labor performed; (ii) the grant
is not intended to replace any pension rights or compensation; and (iii) in the
case of a merger, take-over or transfer of liability, the benefits granted under
the Plan will not transfer automatically to another corporation.

Notification For Dutch Participants

The Participant has been granted Stock Units under the Plan, pursuant to which
the Participant may acquire shares of the Corporation’s Common Stock.

Participants that are residents of the Netherlands should be aware of the Dutch
insider trading rules, which may impact the sale of shares of Common Stock
issued upon granting of the Stock Units. In particular, the Participant may be
prohibited from effecting certain share transactions if he or she has insider
information regarding the Corporation.

Below is a discussion of the applicable restrictions. The Participant is advised
to read the discussion carefully to determine whether the insider rules could
apply to him or her. If it is uncertain whether the insider rules apply, we
recommend that the Participant consults with his or her legal advisor. Please
note that the Corporation cannot be held liable if a Participant violates the
Dutch insider rules. The Participant is responsible for ensuring his or her
compliance with these rules.

By entering into the Agreement and participating in the Plan, the Participant
acknowledges having read and understood the Notification and acknowledges that
it is his or her responsibility to comply with the Dutch insider trading rules,
as discussed herein.

Prohibition Against Insider Trading

Dutch securities laws prohibit insider trading. Under Article 46 of the Act on
the Supervision of the Securities Trade 1995, anyone who has “inside
information” related to the Corporation is prohibited from effectuating a
transaction in securities in or from the Netherlands. “Inside information” is
knowledge of a detail concerning the issuer to which the securities relate that
is not public and which, if published, would reasonably be expected to affect
the stock price, regardless of the development of the price. The insider could
be any employee of the Corporation or its Dutch Subsidiary who has inside
information as described above.



--------------------------------------------------------------------------------

Given the broad scope of the definition of inside information, certain employees
of the Corporation working at its Dutch Subsidiary may have inside information
and thus, would be prohibited from effectuating a transaction in securities in
the Netherlands at a time when he or she had such inside information.



--------------------------------------------------------------------------------

APPENDIX A

Russia

MSC.Software Corporation 2006 Performance Incentive Plan

Stock Unit Award Agreement for Non-U.S. Employees

Securities Law Notice

The Agreement, the grant of Stock Units, the Plan and all other materials the
Participant may receive regarding participation in the Plan do not constitute
advertising or an offering of securities in Russia. The issuance of securities
pursuant to the Plan has not and will not be registered in Russia and,
therefore, the securities described in any Plan-related documents may not be
used for offering or public circulation in Russia.

In no event will shares of Common Stock issued to the Participant upon vesting
of the Stock Units be delivered to the Participant in Russia; all shares issued
upon vesting of the Stock Units will be maintained on the Participant’s behalf
in the United States.

Exchange Control Notification

To the extent required by local law, any proceeds resulting from the sale of
shares of Common Stock issued upon vesting of the Stock Units must be remitted
to Russia and credited to a foreign currency account maintained by the
Participant at an authorized bank in Russia. After the Participant remits the
sale proceeds to Russia, the Participant may transfer the funds to a foreign
bank account, subject to the following limitations: (1) the foreign account may
be opened only for individuals; (2) the foreign account may not be used for
business activities; (3) the Participant must give notice to the Russian tax
authorities about the opening/closing of each foreign account within one month
of the account opening/closing; and (4) the Participant must notify the Russian
tax authorities of the account balances on his or her foreign accounts as of the
beginning of each calendar year.

The Participant is not permitted to sell shares of Common Stock issued upon
vesting of the Stock Units directly to a Russian legal entity or resident.



--------------------------------------------------------------------------------

APPENDIX A

Spain

MSC.Software Corporation 2006 Performance Incentive Plan

Stock Unit Award Agreement for Non-U.S. Employees

Stock Units Payable Only in Shares

Notwithstanding any discretion contained in the Plan, or any provision in the
Agreement to the contrary, Stock Units granted to Participants in Spain shall be
paid in shares of Common Stock only and do not provide any right for the
Participant to receive a cash payment.

Securities Law Information

The grant of Stock Units and the shares to be issued upon vesting of the Stock
Units are considered a private placement outside of the scope of Spanish law on
public offerings and issuances.

Labor Law Acknowledgment

This provision supplements Section 11 of the Agreement:

In accepting the Award, the Participant acknowledges that he or she consents to
participation in the Plan and has received a copy of the Plan.

The Participant understands that the Corporation has unilaterally, gratuitously
and discretionally decided to grant Stock Units under the Plan to individuals
who may be employees of the Corporation or its Subsidiaries throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Corporation or any of its Subsidiaries on an ongoing basis. Consequently,
the Participant understands that the Stock Units are granted on the assumption
and condition that the Stock Units and the shares of Common Stock issued upon
vesting of the Stock Units shall not become a part of any employment contract
(either with the Corporation or any of its Subsidiaries) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. In addition, the Participant
understands that the Award would not be made to the Participant but for the
assumptions and conditions referred to above; thus, the Participant acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then any grant of Stock
Units shall be null and void.



--------------------------------------------------------------------------------

APPENDIX A

United Kingdom

MSC.Software Corporation 2006 Performance Incentive Plan

Stock Unit Award Agreement for Non-U.S. Employees

Tax Withholding

Notwithstanding any provision of the Agreement, this section in the Appendix A
applies in regards to tax withholding in the United Kingdom.

Regardless of any action the Corporation and/or the Participant’s employer (the
“Employer”) take with respect to any or all income tax (including U.S. federal,
state and local tax and/or non-U.S. tax), primary and secondary Class 1 National
Insurance contributions, payroll tax or other tax-related withholding
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items legally due by the Participant is and remains the
Participant’s responsibility and that the Corporation and/or the Employer
(a) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including the
grant, vesting, settlement, assignment, release or cancellation of the Stock
Units, the subsequent sale of any shares of Common Stock acquired at vesting and
the receipt of any dividends; and (b) do not commit to structure the terms of
the grant or any aspect of the Award to reduce or eliminate the Participant’s
liability for Tax-Related Items.

Prior to any event giving rise to the Tax-Related Items (the “Chargeable
Event”), the Participant shall pay or make adequate arrangements satisfactory to
the Corporation and/or the Employer to satisfy all withholding obligations of
the Corporation and/or the Employer. In this regard, if permissible under local
law, the Participant authorizes the Corporation and/or the Employer, at its
discretion, to satisfy the obligations with regard to all Tax-Related Items
legally payable by the Participant by reducing the number of shares of Common
Stock to be delivered upon settlement of vested Stock Units by such number of
whole shares valued at their then fair market value (with the “fair market
value” of such shares determined in accordance with the applicable provisions of
the Plan), equal to the amount necessary to satisfy the minimum statutorily
applicable withholding amount. If the foregoing method of withholding is
prohibited or insufficient to satisfy all Tax-Related Items legally payable by
the Participant or if the Corporation, in its discretion, determines not to
apply the foregoing method of withholding for any other reason, then the
Participant hereby authorizes the Corporation and/or the Employer to satisfy the
obligations by one or a combination of the following: (a) withholding from the
Participant’s wages or other cash compensation paid to the Participant by the
Corporation and/or the Employer; or (b) selling shares or arranging for the sale
of shares of Common Stock (in either case on the Participant’s behalf and at the
Participant’s direction pursuant to this authorization) issued in settlement of
vested Stock Units. If the obligation for Tax-Related Items is satisfied by
reducing the number of shares of Common Stock delivered as described herein, the
Participant is deemed to have been issued the full number of shares of Common
Stock subject to the Award, notwithstanding that a number of the shares of
Common Stock are held back solely for the purpose of paying the Tax-Related
Items due as a result of any Chargeable Event.



--------------------------------------------------------------------------------

The Participant shall pay to the Corporation and/or the Employer any amount of
Tax-Related Items that the Corporation and/or the Employer may be required to
withhold as a result of the Participant’s participation in the Plan that cannot
be satisfied by the means previously described. The Corporation may refuse to
deliver to the Participant any shares of Common Stock pursuant to the Award if
the Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items as described in this section in the Appendix A.

If payment or withholding of the Tax-Related Items is not made within 90 days of
the event giving rise to the Tax-Related Items (the “Due Date”) or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, the amount of any uncollected Tax-Related Items will
constitute a loan owed by the Participant to the Employer, effective on the Due
Date. The Participant agrees that the loan will bear interest at the
then-current Official Rate of Her Majesty’s Revenue and Customs (“HMRC”), it
will be immediately due and repayable, and the Corporation or the Employer may
recover it at any time thereafter by any of the means referred to above.
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Corporation (within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), the Participant will not be
eligible for such a loan to cover the Tax-Related Items. In the event that the
Participant is a director or executive officer and the Tax-Related Items are not
collected from or paid by the Participant by the Due Date, the amount of any
uncollected Tax-Related Items will constitute a benefit to the Participant on
which additional income tax and national insurance contributions will be
payable. The Participant will be responsible for reporting and paying any income
tax and national insurance contributions due on this additional benefit directly
to HMRC under the self-assessment regime.